UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH CAROLINA

     
 
    
  
  
  
  
   

n: Re:

Serr Rey £0 jene jw

Bankruptcy Number:
Chapter 12

 

)
)
}
)
}
Debtor(s).}
)

 

CHAPTER 12 MONTHLY REPORT

 

1B OF pepror(s): __ dePFROY Eveene AFIS
ewo.: _—14- 01730-de

For Month Ending Ausf 2 ‘ O14

 

 

MONTHLY CASH RECETPTS AND DISBURSEMENTS

ort on a, cash basis, unless you keep financial records on an
a basis.) ;

   
     
    
  
  
 

YEAR TO
MONTH DATE

corn at $
beans at $
oats at §
. milo at $
_ Wheat at $

 

 

 

 

 

‘feeder pigs at
hogs at §

 

 

calves at $

 

cattle at $

 

 

ambs at $

—_

ttt
wd
ped
Cr]
bel

“fothmGik Faams 10, 765,592

 

s
ta}
oo

 

 

 

 

    
  
 
  
  
 
  
 
 
 
   
 
 
 

neous Farm Income
ract payments
‘ract..payments
Onkract payments
ayment.
ent payment
Government payment
d'ROlT proceeds
|. farining income
m feeding payments
farm income IS ba. oa
specify
ES ¥ Source) 749.90
EER Ulsturn 7 {96,06
S@io--orb mowe o

(specify source)

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 

 

 

 

   

ER WORK

 

 

 

 

 

 

 

 

 

{SDe6. €o

  

 

 

 

 

 

 

 

 
       

(Use-more’ pages Lf necessary.)

‘Date Amount Purpose
By. }2.49 j

brvfectaio eee

es

Nac

ts.

t
ek pol fisr Bites

raat

fri fies eo

' t *
f} i te ona

Gyre feta st

ail
.
Ga4
a
Supper
fed,
Blbaus Rot Suet fie res

4 :
A iowa c 2 / fe Ah ay
*
io bd
Af det an Ot fei a Rt $
i. i i. gh

Oa PP rere Fey eee eee

i

ae

ff

 

 
 

 

    
 
 
      

(Use more pages if necessary.)

Amount

 
    
  
  

 

 

Payee

 

 

Blip 7 Cen era {
Veetzon

   
 
  
  
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 

).) FARM EXPENSES  [

 

 

 

 
 

 

 

 

 

 

 

Date

¢/9
6/4
f/a
e/a
Ef)
“/,
By
Ya
E/o
ee
By
Ef>
Ae
Ae
F/ il,
8/1,
Ty
We
FA b
£/14
£479
EAys
a5
&/25
Pha;
Ho,
2/2;

  

Amount

57,06
444, Ff
258,88
Syp,ee
EO pd
41,79
i? ae
§.o%
73.04
250,00
362, De
324.be
POO vo.
it, BF
WS. ée
ig, ge
£06, 608
32a ee
Be ey
S28, eg
7S. YE
77, ¥

by

& Ss >

ee
fay be

en
fe

aL

ap ¢

a
ae)
P
i
Lay

eS
S
“
x
vf

Use more pages if necessary.}

Purpose

SafPL LES
CELL
Lebar
taber
Later
EAS
SKID Sfeer
Supplie zs
eas
labor
lake -
la fy -
lahor
Hod ns five Aose,
Gas Be Tee
toed ktoutt >
Bush hss Eo Be
labor
fe bor
fa hoe
Supa tie

wy . we
Pe, bee fife.

  
   
   
   

(Use more pages if necessary.)

Bate Amount

 

8/25 G42

 

 

2.3 30S) oo
ifs {399,a0

yy

 

 

 

 

 

 

 

 

Purpose

wa s
Gree. Pers : #

i
la a7 a
ahor

Repo

Poked

 

 

g
tA
gt
5

o
4

.

eee
  

     
  
 

 

 

Se tees) 2 FOR MONTH
INCOME minus TOTAL EXPENSES] [= rea7, 2]

 

‘ rn § a Poof. iZ “4
g of, Month: Sob ee Ee

   
 
  
  

Loss) During Month gs ie]

nk Aecount Balance at
onth:

ad var

    
   

Amount

$

OF PERJURY THAT IT HAVE READ TH 1B POREGOING
. ND CORRECT TO THE BEST OF MY KNOWLEDGE,

 

 

RS)/7 SPPICER OF DEBT
‘Account Number MERXE

 

 

 

 

( 4955 |

| Statement Date 06302018 |

; Enclosures 2g

l Page” 1;
1404 2 AY 0.380 P:ti04 / T:4 / S:

EE lt TET bret ted teeter,
ear POULTRY BREEDER FARM, LLG
JEFFREY EUGENE DAVIS’

8775 MARLBORO AVE me
BARNWELL SC 29812-22693

Protect Your Debit Card and Your Money

With a free app on your mobile phone, you can receive instant alerts
when your debit card is used, turn your card off if you suspect fraud,
even control where your card can be used. Ask us about Card Valet.

BUSINESS CHECKING ACCOUNT é

   
   
   
  
 
 
 
 
 
 
 
 
  

 

 

 

 

  
 
   

 

  

DESCHIPTION GREDITS DATE BALANCE
“BALANGE LAST STATEMENT .......0 cece ccevaercvcerceuuurs O7/31/19 4,839.91
»POS Purchase CA 866-712-7753 APL*ITUNES.GOM/BILL SEQ#
089862 8377 12.99 08/01/19 1,826.92
OS Purchase SC BARNWELL CREECH AUTO ELECTRIC SEa#
090001 8377 112.60 oB/01/19 1,714.92
842.40 08/02/19 2,557.32
M9525 At 16:37 on
30.00 08/02/18 2,527.32
chase SC OLAR DGLLAR GENERAL #4 7510 SEQ# 930089
Te 8.04 08/02/19 2,519.28
hase, Sc BARNWELL 9056 PATTERSON ST PUS SEQO#
73.09 08/02/19 2,446.19
250.00 08/02/19 2,196.19
300.00 08/02/19 1,896.15
324.00 08/02/19 1,872.19
= 700.00 08/02/19 872,19
‘Transfer To 9525 At 17:08 Gn
. 20.00 08/05/19 852,19
ansfer To 9525 At 15:58 On
20.00 68/05/19 892,49
ranster To & 7297 At 15:58 On
: 20.00 08/05/19 812,19
DENMARK 48147 HERITAGE HIGHUS SEQ#
106.64 08/05/19 705.85
NHARK DENMARK WHOLESALE PAR SEa#
44.37 og /06/19 661.18
Fanster To a9525 At 14:23 On
, 20.06 08/08/19 644.18

ke OK CON TIRNHEE S ek ow

 
' Account Number

| Statement Date

 

   

 

 

 

 

 

  

   
  

 

 

    
   
  

 

 
   
   
   
  
      
    

 

| Enclosures
| Page
POULTRY SREEDER FARM, LLG
BUSINESS CHECKING ACCOUNT 1955
DESCRIPTION - DEBITS _ CREDITS DATE BALANCE _
402012572 Online Transfer Te 525 At 14:51 On
8/08 20.60 08/08/19 621.78
POS Purchase SC OLAR DOLLAR GENERAL # 1510 SEQG# 841425

8377 51.06 G6 /08/19 570.12
HOUSE OF RAEFORD TRADE PAY G31211 2,342.87 08/09/18 2,912.79
DEPOSIT 749,70 U8/OG/19 2,662.4
402084827 Online Transfer To 7297 At 75:20 Gn

8/09 40.06 O8/09779 3,822.4
402084896 Online Transfer Te 9525 At 16:21 On

8/69 40.00 08/09/19 6,582.49
402080277 Online Transfer To 7297 At 14:14 On

8/09 585.00 8/09/19 2,997.49
Recur Payment GA 800-9220204 VZWRLSS*BILL PAY VE SEQ#

016129 8377 "446.84 08/09/79 2,550.68
CHECK # 1743 250.00 68/09/13 2,000.68
GHEGK # 1742 08/00/19 2,000.68
CHECK # 1741 08/09/19 1,850.68
402183074 Online Transfer To £ 16:22 Gn

8/14 OS /izg71¢ 1,520.68
4027184160 Online Transfer To 16:48 On

B/i1 O8/t2/18 4,490,688
402091018 Online Transfer To 16:42 On

-. 8/09 og/12s1s 1,290.88
ecur Payment CA 866-712-7753 APL* ITUNES .COM/BILL SEG#
“019525 8377 GB/iZsis 1,289.68
GB/12/19 1,283.24
10.79 O8/12/19 1,272.45
ase. WA SEATTLE AMAZON.COM US SEQ# 400000 8377
3 62.22 °° 08/42/19 1,210.23
* inchase SC WEST COLUMBIA TERRAS II SEG# o57276
: 281.98 08/12/19 928.25
urchase, sc COLUMBIA BELK #182 RICHL’ 3400 SEG#
8377. 337.45 O8/12/19 -590.80
ERN INS PREM XXXXX6770 Jetffr
Ls 08/12/19 215.49
08/44/19 179.70
08/14/19 171.850
08/15/19 86.60
SC BARNWELL 6797 HWY 278 US SEQ# 222832
: 16.45 68/15/49 70.75

*** GONTINUED * * *

 
 

 
 
  
  
 

fae corse Account Number

: Statement Date
Enclosures
Page

XXMXKAI55 |

06/30/2019

frees

 

 

  
  

POULTRY BREEDER FARM, LLC

CREDITS DATE
, 4,543.95 08/16/18
#89525 At 13:48 On
ee 75.00 08/16/19
LL 6797 HWY 278 US SEQ# 459145

15.936 08/16/19

 
  
  
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

08/16/19

ft
i

08/16/19
08/16/19
08/16/19
08/16/18
08/16/19

08/19/19
08/19/19
08/19/18
08/19/19
O8/19/19

DOLLAR. cetera # 1510 SEG# 747270

#5 .42 08/19/19

 
   
  

a 77,46

88 DTV*DIRECTV SERVICE SEG#
“a 463.260 0 08/19/19
I* RENTERS /CONDO INS

08/19/19

     
 
 
  

 
 
  
 
 
 
  
  
  
  
  

08/19/19
08/19/19
08/20/19
08/20/19
08/20/19
08/21/19
08/21/19
Ps. 08/21/19

“OB/24/19

BALANCE

 

4,614,170

4,539,
4,523.
4,506.
4,426,
4,226.
3,926.
3,616.
3,116.
3,066.

3,016.

2,951

2,721

2,715.

2,640.

2,562

2,399,
2,239.

1,920,
1,870.
1,670.
1,055.

1,046

4,014

884,

282

259.

10
v4
G4
83
8&3
a3
83
83
B83

83

83

»83

B4

42

96

7G

70

O7
O7
OF
19

-59

set

62

19
$9

 
 
 
 
 
 
 
 
 

  

 

 

 
 

 

 

 

 
  
   

 

 

 

    
    
  
  
  
 
   
  
  
  
 
   
  
  
  
  
 
  
 

 

 
 
 
 

 

 

   
  
  
 

 
   
 
 
 
 
 
 
 
 

 

| Account Number XXXMK4955
Statement Date 08/30/2019
Enclosures 23
Page 4
POULTRY BREEDER FARM, LLC
HECKING ACCOUNT
DESCRIPTION DEBITS CREDITS DATE BALANCE
chase sc OLAR. DOLLAR GENERAL # 1510 SEQ# 760698
eo 67.37 08/22/49 192.62
Dp: TRADE PAY G31214 3,036.00 08/23/19 3,228.62
chase SC 803- 771- 0131 SC.GOV SEQ# 030927 8377
84.92 08/28/19 3,148.70
305.00 08/23/19 2,838.70
500.00 08/23/19 2,938.70
cle 278.90 08/23/19 1,058.80
ransfer To E7237 At 19:54 On
woe: 30.00 08/26/19 1,028.80
ransfer To | 89525 At 19:55 On
ea 30,00 08/26/15 998.80
L 6797 HWY 278 US SEQ# 870332
: 36.47 08/27/19 962,33
sc ARNWELL BARNWELL FAMILY MEDIC SEQ#
: 82.28 08/27/19 880,05
3,000.00 08/28/19 3,880.05
“.. 2,690.00 08/28/19 4,190.65
: 612 “HAIN ST US SEQ# 263738
S 4.67 08/29/19 1,185.38
“7.00 08/29/19 1,178.38
F PEZZA BAMBER SEQ#
od .40 08/29/19 1,166.98
08/29/19 1,135.34
08/29/19 1,082.43
0.00. : 08/28/19 782.43
Hoo: 400.00 08/30/15 882.43
08/30/19 582.43
~ 08/30/19 182.43
wee eens, 08/30/19 182.49

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
   
  
    
    
  
   
   
 
 

POULTRY BREEDER FARM, LLG XXXxK4955 Page 6

 

  
 

    

 

CHECKING DEPOSIT * A a RE]
: @ JEFF Davis i Fa gng = eed AB Oe

Tir

 

 

 

Cee eee

A730 HOES eoengid
Ferg ta hte ee - LRT carers

 

 

73& $200.00 A/2/20E9

 

    
 
 
     

  
 

 

CHECKING DEPOSIT =

at

8 JEFF PAS POULT TRY EMERG

i

oad

Ne -

ae ’ -

aM cleutcil, Ten tat

f. ee, oberon Lone! tas. Fron peas
. ’ .

   

 

 

 
  

 

SSDAOL — CAEDT TReNsACKON Poa “!
cake . wa DB, 6219

 

 
  

 

aca

(o.oo

Are LR,

by

haart
Bes:

Boa

   

tl

    
   
 
  

 

 

 

 

    

 

 

 

 

 

 

 

i741.
en.

 

 

i]
sae
o 480. it

 

        

 

 

 

3S Bea. 2F

aioe Een Pe

    
  

 

 

 
 

 

 

 

 

 

‘aasaen 2a

a/a0/20

 
